Appeal by the defendant from a judgment of the County Court, Westchester County (Warhit, J.), rendered August 9, 2011, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court granted the defendant’s request to charge manslaughter in the first degree as a lesser-included offense of murder in the second degree, but refused to also charge manslaughter in the second degree. On appeal, the defendant contends that the court erred in declining to issue the charge on manslaughter in the second degree. Viewing the evidence in the light most favorable to the defendant (see People v Johnson, 45 NY2d 546, 549 [1978]; People v Henderson, 41 NY2d 233, 236 [1976]), however, no reasonable view of the evidence supported such a charge (see People v Pizarro, 89 AD3d 871 [2011]; People v Ryer, 89 AD3d 551 [2011]; People v Ellis, 71 AD3d 691, 691-692 [2010]; People v Barnes, 265 AD2d 169 [1999]). Accordingly, the defendant’s contention is without merit.
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Balkin, J.P., Hall, Austin and Cohen, JJ., concur.